Exhibit 10.14

THE RYLAND GROUP, INC.
EXECUTIVE AND DIRECTOR
DEFERRED COMPENSATION PLAN II


EFFECTIVE AS OF JANUARY 1, 2005


--------------------------------------------------------------------------------


THE RYLAND GROUP, INC.
EXECUTIVE AND DIRECTOR DEFERRED COMPENSATION PLAN II


EFFECTIVE AS OF JANUARY 1, 2005

TABLE OF CONTENTS

ARTICLE 1

DEFINITIONS

 

 

 

 

 

1.1

 

ACCOUNT

 

1

1.2

 

BENEFICIARY

 

1

1.3

 

CLAIMAINT

 

1

1.4

 

CODE

 

1

1.5

 

COMMITTEE

 

1

1.6

 

COMPANY

 

1

1.7

 

COMPENSATION

 

2

1.8

 

COMPENSATION DEFERRAL ACCOUNT

 

2

1.9

 

COMPENSATION DEFERRAL

 

2

1.10

 

DIRECTOR

 

2

1.11

 

DISPUTE

 

2

1.12

 

EFFECTIVE DATE

 

2

1.13

 

EMPLOYEE

 

2

1.14

 

EMPLOYER

 

2

1.15

 

EMPLOYER CONTRIBUTION CREDIT ACCOUNT

 

2

1.16

 

EMPLOYER CONTRIBUTION CREDITS

 

2

1.17

 

ERISA

 

2

1.18

 

MEASUREMENT FUNDS

 

2

1.19

 

PARTICIPANT

 

3

1.20

 

PARTICIPANT ELECTION FORM

 

3

1.21

 

PLAN

 

3

1.22

 

PLAN YEAR

 

3

1.23

 

SEPARATION FROM SERVICE

 

3

1.24

 

SPECIFIED EMPLOYEE

 

3

1.25

 

TRUST

 

3

1.26

 

TRUSTEE

 

3

1.27

 

VALUATION DATE

 

3

 

 

 

 

 

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

 

 

 

 

 

2.1

 

ELIGIBILITY

 

3

2.2

 

ENROLLMENT REQUIREMENTS

 

3

2.3

 

RE-EMPLOYMENT, ETC.

 

4

2.4

 

CHANGE OF STATUS

 

4

 

 

 

 

 

 

i


--------------------------------------------------------------------------------


 

ARTICLE 3

CONTRIBUTIONS AND CREDITS

 

 

 

 

 

3.1

 

EMPLOYER CONTRIBUTION CREDITS

 

4

3.2

 

PARTICIPANT COMPENSATION DEFERRALS

 

6

3.3

 

CONTRIBUTIONS TO THE TRUST

 

7

 

 

 

 

 

ARTICLE 4

ALLOCATION OF FUNDS

 

 

 

 

 

4.1

 

ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS

 

7

4.2

 

ACCOUNTING FOR DISTRIBUTIONS

 

9

4.3

 

EXPENSES

 

9

 

 

 

 

 

ARTICLE 5

ENTITLEMENT TO BENEFITS

 

 

 

 

 

5.1

 

FIXED PAYMENT DATES; SEPARATION FROM SERVICE; DISABILITY; CHANGE IN CONTROL

 

9

5.2

 

UNFORESEEABLE EMERGENCY DISTRIBUTIONS

 

10

5.3

 

DEATH

 

11

5.4

 

TRUST

 

11

5.5

 

RE-EMPLOYMENT OF RECIPIENT, ETC.

 

11

 

 

 

 

 

ARTICLE 6

DISTRIBUTION OF BENEFITS

 

 

 

 

 

6.1

 

AMOUNT

 

12

6.2

 

METHOD OF PAYMENT

 

12

6.3

 

DEATH BENEFITS

 

12

6.4

 

WITHHOLDING

 

13

6.5

 

EMPLOYER DISCRETION

 

13

 

 

 

 

 

ARTICLE 7

BENEFICIARIES; PARTICIPANT DATA

 

 

 

 

 

7.1

 

DESIGNATION OF BENEFICIARIES

 

13

7.2

 

INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO
LOCATE PARTICIPANTS OR BENEFICIARIES

 

13

 

 

 

 

 

 

ii


--------------------------------------------------------------------------------


 

ARTICLE 8

ADMINISTRATION

 

 

 

 

 

8.1

 

ADMINISTRATIVE AUTHORITY

 

14

8.2

 

LITIGATION

 

15

8.3

 

CLAIMS PROCEDURE

 

15

 

 

 

 

 

ARTICLE 9

AMENDMENT

 

 

 

 

 

9.1

 

RIGHT TO AMEND

 

19

9.2

 

AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN

 

19

 

 

 

 

 

ARTICLE 10

TERMINATION

 

 

 

 

 

10.1

 

RIGHT TO TERMINATE OR SUSPEND PLAN

 

19

10.2

 

SUSPENSION OF DEFERRALS

 

19

10.3

 

ALLOCATION AND DISTRIBUTION

 

19

10.4

 

SUCCESSOR TO EMPLOYER

 

20

 

 

 

 

 

ARTICLE 11

THE TRUST

 

 

 

 

 

11.1

 

ESTABLISHMENT OF TRUST

 

20

 

 

 

 

 

ARTICLE 12

MISCELLANEOUS

 

 

 

 

 

12.1

 

LIMITATIONS ON LIABILITY OF EMPLOYER

 

20

12.2

 

CONSTRUCTION

 

20

12.3

 

SPENDTHRIFT PROVISION

 

21

12.4

 

LEAVE OF ABSENCE

 

21

12.5

 

LEGAL FEES

 

21

12.6

 

NONASSIGNABILITY

 

22

12.7

 

UNSECURED GENERAL CREDITOR

 

22

12.8

 

COURT ORDER

 

22

12.9

 

CODE SECTION 409A

 

22

12.10

 

UNVESTED ACCOUNT BALANCES UNDER PRIOR PLAN

 

22

12.11

 

AGGREGATION OF EMPLOYERS

 

23

 

iii


--------------------------------------------------------------------------------


THE RYLAND GROUP, INC.
EXECUTIVE AND DIRECTOR DEFERRED COMPENSATION PLAN II


EFFECTIVE AS OF JANUARY 1, 2005

RECITALS

The Ryland Group, Inc. Executive and Director Deferred Compensation Plan II (the
“Plan”), is adopted by The Ryland Group, Inc., effective as of January 1, 2005. 
The Plan is maintained for the benefit of certain of the Employer’s executive
employees and Directors.

The purpose of the Plan is to offer participants an opportunity to elect to
defer the receipt of compensation in order to provide deferred compensation
benefits taxable pursuant to Code section 451, and to provide a deferred
compensation vehicle to which the Employer may credit certain amounts on behalf
of participants.  The Plan is intended to be a “top-hat” plan under sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.  The Plan is also intended to comply
with the requirements of section 409A of the Code, as added by the American Jobs
Creation Act of 2004, and the Treasury regulations or any other authoritative
guidance issued thereunder.

Accordingly, the following Plan is adopted.

ARTICLE 1

DEFINITIONS

1.1                                 ACCOUNT means the sum of the amounts
credited to a Participant’s or Beneficiary’s Plan Employer Contribution Credit
Account and Compensation Deferral Account, including contribution credits and
deemed income, gains and losses credited thereto, as such accounts are defined
in Article 3.  A Participant’s or Beneficiary’s Account shall be determined as
of the date of reference.

1.2                                 BENEFICIARY means any person or persons so
designated in accordance with the provisions of Article 7.

1.3                                 CLAIMANT is defined in Section 8.3.

1.4                                 CODE means the Internal Revenue Code of 1986
and the regulations thereunder, as amended from time to time.

1.5                                 COMMITTEE shall mean the Committee chosen by
the Company to oversee the administration of the Plan.

1.6                                 COMPANY means The Ryland Group, Inc. and its
successors and assigns.

1


--------------------------------------------------------------------------------


1.7                                 COMPENSATION means the annual cash
compensation relating to services performed during any calendar year, whether or
not paid in such calendar year or included on the Federal Income Tax Form W-2
for such calendar year, excluding TRG Incentive Plan, Personal Health and
Services Allowance, Executive Health and Fitness, any discretionary bonus,
fringe benefits, stock options, relocation expenses, non-monetary awards and
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Participant’s gross
income). Compensation shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non-qualified plans of any Employer and shall be calculated to include
amounts not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.  Compensation includes for
Directors who participate in the Plan retainer fees or stock awards payable in
the Employer’s common stock in addition to cash payments.

1.8                                 COMPENSATION DEFERRAL ACCOUNT is defined in
Section 3.2.

1.9                                 COMPENSATION DEFERRAL is defined in Section
3.2.

1.10                           DIRECTOR means a non-employee member of the Board
of Directors of The Ryland Group, Inc.

1.11                           DISPUTE is defined in Section 12.5.

1.12                           EFFECTIVE DATE means the general effective date
of the Plan, which shall be January 1, 2005.

1.13                           EMPLOYEE means a person who is an employee of the
Employer.

1.14                           EMPLOYER means The Ryland Group, Inc. and its
successors and assigns unless otherwise herein provided, or any other
corporation or business organization which, with the consent of The Ryland
Group, Inc., or its successors or assigns, assumes the Employer’s obligations
hereunder, or any other corporation or business organization which agrees, with
the consent of The Ryland Group, Inc., to become a party to the Plan.

1.15                           EMPLOYER CONTRIBUTION CREDIT ACCOUNT is defined
in Section 3.1.

1.16                           EMPLOYER CONTRIBUTION CREDITS is defined in
Section 3.1.

1.17                           ERISA means the Employee Retirement Income
Security Act of 1974.

1.18                           MEASUREMENT FUNDS is defined in Section 4.1(c).

2


--------------------------------------------------------------------------------


1.19                           PARTICIPANT means any person so designated in
accordance with the provisions of Article 2, including, where appropriate
according to the context of the Plan, any former employee or former member of
the Employer’s Board of Directors who is or may become (or whose Beneficiaries
may become) eligible to receive a benefit under the Plan.

1.20                           PARTICIPANT ELECTION FORM means the form or forms
on which a Participant elects to defer Compensation hereunder and/or on which
the Participant makes certain other designations as required thereon.

1.21                           PLAN is defined in the Recitals.

1.22                           PLAN YEAR means the 12-month period ending on
December 31 of each year during which the Plan is in effect.

1.23                           SEPARATION FROM SERVICE means separation from
service within the meaning of Code Section 409A.

1.24                           SPECIFIED EMPLOYEE means, with respect to a
corporation any stock of which is publicly traded on an established securities
market or otherwise, a key employee, as currently defined in Code Section 416(i)
(without regard to paragraph (5) thereof) to mean, as of the Effective Date, an
employee of the Employer who, at any time during the Plan Year, is (i) an
officer of the Employer having an annual compensation greater than $135,000 for
2005 (indexed for inflation in future years); (ii) a five percent owner of the
Employer; or (iii) a one percent owner of the Employer having an annual
compensation from the Employer of more than $150,000.

1.25                           TRUST means the Trust established pursuant to
Article 11.

1.26                           TRUSTEE means the trustee of the Trust
established pursuant to Article 11.

1.27                           VALUATION DATE means the last day of each Plan
Year and any other date that the Employer, in its sole discretion, designates as
a Valuation Date.

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

2.1                                 ELIGIBILITY.  Participation in the Plan
shall be limited to a select group of management and highly compensated
Employees and/or Directors, as determined by the Company in its sole
discretion.  From that group, the Company shall select, in its sole discretion,
Employees and/or Directors to participate in the Plan.  In order to participate
in the matching contribution feature of this Plan, an otherwise eligible
Employee must make the maximum amount of salary deferrals to the Employer’s
401(k) Plan.

2.2                                 ENROLLMENT REQUIREMENTS.  As a condition to
participation, each selected

3


--------------------------------------------------------------------------------


Employee or Director shall complete, execute and return to the Company a
Participant Election Form within 30 days after he or she is selected to
participate in the Plan.  In addition, the Company shall establish from time to
time such other enrollment requirements as it determines in its sole discretion
are necessary.  Provided an Employee or Director selected to participate in the
Plan has met all enrollment requirements set forth in this Plan and required by
the Company, including returning all required documents to the Company within
the specified time period, that Employee or Director shall commence
participation in the Plan on a specified date as determined by the Company in
its sole discretion.  Upon commencement of such participation, the Employee or
Director shall become a Participant in the Plan.  If an Employee or Director
fails to meet all such requirements within the period required, that Employee or
Director shall not be eligible to participate in the Plan until the first day of
the Plan Year following the delivery to and acceptance by the Company of the
required documents.

2.3                                 RE-EMPLOYMENT, ETC.  If a Participant whose
employment or Director status with the Employer is terminated and that
Participant is subsequently re-employed by or subsequently becomes a Director of
the Employer, he or she may become a Participant in accordance with the
provisions of Section 2.1 and the terms and conditions of the Plan.

2.4                                 CHANGE OF STATUS.  If the Company determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated Employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, the Company shall have the right, in its sole discretion, to
(i) terminate any deferral election the Participant has made for the remainder
of the Plan Year in which the Participant’s membership status changes and/or
(ii) prevent the Participant from making future deferral elections. 
Notwithstanding the foregoing, the Committee shall interpret this Section 2.4 in
a manner that is consistent with Code Section 409A and the regulations
thereunder, including without limitation guidance issued in connection with that
Section.

ARTICLE 3

CONTRIBUTIONS AND CREDITS

3.1                                 EMPLOYER CONTRIBUTION CREDITS.  There shall
be established and maintained a separate Employer Contribution Credit Account in
the name of each Participant who is an Employee.  Such account shall be credited
or debited, as applicable, with (a) amounts equal to the Employer’s Contribution
Credits credited to that account, if any, and (b) any deemed earnings and losses
(to the extent realized, based upon deemed fair market value of the account’s
deemed assets) allocated to that account.

The Employer’s Contribution Credits attributable to a Participant who is an
Employee shall consist of the following:

(i)                                     matching contribution amounts with
respect to each pay period (but contributed with a frequency determined by the
Employer) equal to the Participant’s Compensation Deferral amounts for that pay
period, provided however that the

 

4


--------------------------------------------------------------------------------


total Employer matching contribution amounts under the Employer’s 401(k) plan
and this Plan for any pay period shall not exceed six percent of the
Participant’s Compensation from the Employer for that pay period; and

(ii)                                  for a particular Plan Year, any
discretionary Employer contribution amounts that the Employer wishes to
contribute, but is prohibited under applicable law from contributing, as
discretionary Employer contribution amounts, under the Employer’s 401(k) plan.

Notwithstanding the foregoing, any matching contributions credited to a
Participant’s Employer Contribution Credit Account with respect to any pay
period in excess of the limit provided in paragraph (i) above, as determined by
the Employer in good faith, shall be returned to the Employer.

Participants shall become vested in amounts credited to their Employer
Contribution Credit Accounts pursuant to the following vesting schedule:

Years of Service

 

Vested Percentage

Less than 1

 

0%

1

 

33%

2

 

66%

3

 

100%

 

For purposes of the foregoing, each Participant employed by the Employer will be
credited with one Year of Service for each 12-month period of employment with
the Employer.

Notwithstanding the foregoing, a Participant will become immediately vested in
amounts credited to his or her Employer Contribution Credit Account upon his or
her death, his or her long-term disability (as determined by the Employer, in
its discretion), his or her retirement from service to the Employer on or after
age 65, or a “Change in Control” of the Company.  For this purpose, a Change in
Control shall occur upon any of the following:

(i)                                     the acquisition by any person, other
than the Employer or any employee benefit plan(s) of the Employer, of beneficial
ownership of 20% or more of the combined voting power of Company’s then
outstanding voting securities;

(ii)                                  the first purchase under a tender offer or
exchange offer, other than an offer by the Employer or any employee benefit
plan(s) of the Company, pursuant to which shares of common stock of the Company
have been purchased;

(iii)                               during any period of two consecutive years,
individuals who, at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof, unless the election or the nomination for the election by stockholders
of the Company of each new Director was approved by a vote of at least
two-thirds of the Directors then still in office who were Directors at the
beginning of the period; or

5


--------------------------------------------------------------------------------


(iv)                              approval by stockholders of the Company of a
merger, consolidation, liquidation or dissolution of the Company, or the sale of
all or substantially all of the assets of the Company.

When a Participant becomes vested in his or her Employer Contribution Credits,
plus earnings thereon, the Employer shall withhold from the Participant’s salary
and/or bonus that is not deferred, in a manner determined by the Employer, the
Participant’s share of FICA and other employment taxes.  If necessary, the
Employer may reduce the vested portion of the Participant’s Employer
Contribution Credit Account to comply with this requirement.

3.2                                 PARTICIPANT COMPENSATION DEFERRALS.  In
connection with a Participant’s commencement of participation in the Plan, the
Participant shall make an irrevocable deferral election of Compensation for the
Plan Year in which the Participant commences participation in the Plan for
services yet to be performed, along with such other elections as the Company
deems necessary or desirable under the Plan.  For these elections to be valid,
the Participant Election Form must be completed and signed by the Participant
and timely delivered to the Company as described in Section 2.2.

For each succeeding Plan Year, an irrevocable deferral of Compensation election
for that Plan Year, and such other elections as the Company deems necessary or
desirable under the Plan, shall be made by timely delivering to the Company, in
accordance with its rules and procedures, before the end of the Plan Year
preceding the Plan Year in which the services giving rise to the Compensation to
be deferred are to be performed (or such earlier time as the Company may
establish, in its sole discretion), a new Participant Election Form.  If no such
Participant Election Form is timely delivered for a Plan Year, the Participant’s
Compensation Deferral for that Plan Year shall be zero.

Notwithstanding the foregoing, the Committee may, in its sole discretion,
determine that certain Compensation qualifies as “performance-based
compensation” under Code Section 409A.  If so, the Committee may allow
participants to make a deferral election with respect to such Compensation by
timely delivering an Election Form to the Committee, in accordance with its
rules and procedures, no later than six months before the end of the performance
service period for such Compensation.  “Performance-based compensation” shall be
compensation based on services performed over a period of at least 12 months in
accordance with Code Section 409A and related guidance.

For each Plan Year, the deferral of compensation shall be withheld from each
regularly scheduled salary payroll in the percentage elected by the
Participant.  The bonus portion of the Compensation Deferral shall be withheld
at the time the bonus would otherwise be paid to the Participant.  For each Plan
Year in which Compensation is deferred, the Employer shall withhold from that
portion of the Participant’s salary and bonus that is not being deferred, in a
manner determined by the Employer, the Participant’s share of FICA and other
employment taxes on such deferral amount, together with such other withholdings
for employee benefits as would the Employer otherwise withhold.  Subject to Code
Section 409A, if necessary, the Employer may reduce the deferral amount in order
to comply with this requirement.

6


--------------------------------------------------------------------------------


There shall be established and maintained by the Employer a separate
Compensation Deferral Account in the name of each Participant to which shall be
credited or debited: (a) amounts equal to the Participant’s Compensation
deferrals, and (b) amounts equal to any deemed earnings or losses (to the extent
realized, based upon deemed fair market value of the account’s deemed assets)
attributable or allocable thereto.  The amounts deferred shall be referred to as
the Compensation Deferrals.

A Participant shall at all times be 100% vested in amounts credited to his or
her Compensation Deferral Account.

3.3                                 CONTRIBUTIONS TO THE TRUST.  Amounts shall
be contributed by the Employer to the Trust maintained under Section 11.1 equal
to the amounts required to be credited to the Participant’s Account under
Sections 3.1 and 3.2.  The Employer shall make a good faith effort to contribute
these amounts to the Trust as soon as is practicable after such amounts are
determined.  Employer contributions to the Trust shall be made in cash or in
common stock of the Employer, as determined by the Company.

ARTICLE 4

ALLOCATION OF FUNDS

4.1                                 ALLOCATION OF DEEMED EARNINGS OR LOSSES ON
ACCOUNTS.  In accordance with, and subject to, the rules and procedures that are
established from time to time by the Company, in its sole discretion, amounts
shall be credited or debited to a Participant’s Account in accordance with the
following rules:

(a)                                  A Participant, in connection with his or
her initial deferral election shall elect one or more Measurement Fund(s) (as
described below) to be used to determine the additional amounts to be credited
or debited to his or her Account.  A Participant may (but is not required to)
elect to add or delete one or more available Measurement Fund(s) to be used to
determine the additional amounts to be credited or debited to his or her
Account, or to change the portion of his or her Account allocated to each
previously or newly elected Measurement Fund.  A Participant may elect to make
such a change by submitting a Participant Election Form, whether written or
electronic (as determined by the Company from time to time and in its sole
discretion), to the Company.  Any election so made and accepted by the Company
shall apply as soon as is reasonably practicable following the Company’s
acceptance of the election.  Any such election shall continue to apply, unless
subsequently changed in accordance with this Section 4.1(a).

(b)                                 In making any election described in Section
4.1(a), the Participant shall specify on the applicable form which may be
completed on-line, in increments of one percentage point, the percentage of his
or her Account to be allocated to a Measurement Fund (as if the Participant were
making an investment in that Measurement Fund with that portion of his or her
Account).

(c)                                  A Participant may elect one or more
Measurement Funds (the

7


--------------------------------------------------------------------------------


“Measurement Funds”) from among those selected by the Company for the purpose of
crediting or debiting additional amounts to his or her Account.  As necessary,
the Company may, in its sole discretion, discontinue, substitute or add
Measurement Funds.  Each such action will take effect as of the first day of the
calendar month that follows by 30 days or more the day on which the Company
gives Participants advance written notice of such change.  In selecting the
Measurement Funds that are available from time to time, neither the Company nor
any Employer shall be liable to any Participant for such selection or adding,
deleting or continuing any available Measurement Fund.

(d)                                 The performance of each elected Measurement
Fund (either positive or negative) will be reasonably determined by the
Company.  A Participant’s Account shall be credited or debited on a daily basis
based on the performance of each Measurement Fund selected by the Participant.

(e)                                  Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Funds are to be
used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account thereof, the calculation
of additional amounts and the crediting or debiting of such amounts to a
Participant’s Account shall not be considered or construed in any manner as an
actual investment of his or her Account in any such Measurement Fund.  In the
event that the Company or the Trustee, in its sole discretion, decides to invest
funds in any or all of the Measurement Funds, no Participant shall have any
rights in or to such investments themselves.  Without limiting the foregoing, a
Participant’s Account shall at all times be a bookkeeping entry only and shall
not represent any investment made on his or her behalf by the Company or the
Trustee; and the Participant shall at all times remain an unsecured creditor of
the Company.

(f)                                    Notwithstanding the foregoing provisions
of this Section 4.1, the Company shall retain the overriding discretion
regarding the Participant’s designation of Measurement Funds under this Section
4.1.  If a Participant fails to designate any Measurement Fund under this
Section 4.1, the Participant shall be deemed to have elected the money market
fund, or such other fund as determined from time to time by the Company in its
sole discretion.

(g)                                 The Participant shall bear full
responsibility for all results associated with his or her selection of
Measurement Funds under this Section 4.1, and the Employer shall have no
responsibility or liability with respect to the Participant’s selection of such
Measurement Funds.  Each Participant hereunder, as a condition to his or her
participation hereunder, agrees to indemnify and hold harmless the Employer and
its agents and representatives from any losses or damages of any kind relating
to the deemed investment of the Participant’s Account hereunder.

(h)                                 Notwithstanding any contrary provision of
the Plan, Participants shall not have the right to direct the deferral of
Director retainer fees or awards that otherwise would have been payable in
Employer common stock.  Rather, such deferrals shall initially be deemed to be
invested in the common stock of the Employer.  Once deferred, the Participant
may thereafter elect to have some or all of such deferral amounts, plus earnings
thereon, reallocated to one or more of the non-Employer common stock Measurement
Funds available under the Plan; provided, however, that the Employer may impose
such restrictions on such transfers as the Employer

8


--------------------------------------------------------------------------------


deems necessary or advisable in order to comply with federal or state securities
laws (including, but not limited to, Rule 16b-3 of the Securities Exchange Act
of 1934, as amended).  Any Participant subject to such restrictions shall be
notified by the Employer.  Once a Participant has transferred an amount out of
the Employer common stock Measurement Fund, he or she may not subsequently
reallocate into that Measurement Fund.

(i)                                     Each reference in this Article to a
Participant shall be deemed to include, where applicable, a reference to a
Beneficiary.

4.2                                 ACCOUNTING FOR DISTRIBUTIONS.  As of the
date of any distribution hereunder, the distribution made hereunder to the
Participant or his or her Beneficiary or Beneficiaries shall be charged to such
Participant’s Account.

4.3                                 EXPENSES.  Expenses, including Trustee fees,
allocable to the administration or operation of an Account maintained under the
Plan shall be paid by the Employer unless, in the discretion of the Employer,
the Employer elects to charge such expenses, or any portion thereof, against the
appropriate Participant’s Account or Participants’ Accounts.

ARTICLE 5

ENTITLEMENT TO BENEFITS

5.1                                 FIXED PAYMENT DATES; SEPARATION FROM
SERVICE; DISABILITY; CHANGE IN CONTROL.  The Participant’s vested Account will
be valued and paid according to the provisions of Article 6 on the payment date
elected by a Participant at the time of initial deferral (or as otherwise
required by Code section 409A).

The Participant may elect to receive payment of his or her vested Account at
Separation from Service with the Employer, upon a fixed payment date, or at the
earlier of (or later of) a fixed payment date, Separation from Service,
Disability, and/or Change of Control of the Employer.  In any case, the
extension and non-acceleration rules discussed in this Plan shall apply to such
timing of payment elections.

The “fixed payment date” elected by a Participant must be a date no earlier than
the January 1 of the third calendar year after the calendar year in which the
initial election is made (or if applicable, the January 1 of the third calendar
year in which a new election is made after the Participant has received a
distribution of his or her previously vested Account).

If a Participant fails to designate properly the timing of payment of the
Account, the vested Account shall be distributed, or commence to be distributed,
as provided in Article 6, at the Participant’s Separation from Service with the
Employer.

The Participant may elect to delay a payment, on a continual basis, so long as
any election to delay the payment is made by the Participant at least twelve
(12) months prior to the date on which the distribution is to be made and, in
the case of payment upon Separation from Service, a fixed

9


--------------------------------------------------------------------------------


payment date or Change of Control, such delay is at least five (5) full calendar
years in length.   A distribution date may not be accelerated.

Notwithstanding the preceding, to the extent permitted under Code section 409A
and by the Employer, the Participant may elect the timing of distributions
during 2005, 2006 or 2007 (except that (i) a Participant cannot in 2006 change
payment elections with respect to payments that the Participant would otherwise
receive in 2006, or in 2006 make an election that causes post-2006 scheduled
payments to be made in 2006, and (ii) a Participant cannot in 2007 change
payment elections with respect to payments that the Participant would otherwise
receive in 2007, or in 2007 make an election that causes post-2007 scheduled
payments to be made in 2007), and such election shall not be treated as a change
in the form and timing of payment or an acceleration of payment.

Notwithstanding the foregoing, if and when the Employer becomes a corporation
whose stock is publicly traded on an established securities market or otherwise,
any Participant who is a Specified Employee and elects to receive distribution
upon Separation from Service shall not be entitled to receive a distribution of
the Account (or, in the case of installments, distributions from the Account may
not commence) under this Section prior to the date which is at least six (6)
months after the date or his or her Separation from Service (or, if earlier, his
or her death).

For purposes of this Section, a “Separation from Service” means separation from
service within the meaning of Code section 409A, including the termination of
Board membership with respect to a Participant who is a Board member.

For purposes of this Section, a “Change of Control” means a change of control of
the Company within the meaning of Code section 409A.

For purposes of this Section, a “Disability” means a period during which a
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer, or (iii) is determined to be totally disabled by the Social Security
Administration.

5.2                                 UNFORESEEABLE EMERGENCY DISTRIBUTIONS.  In
the event the Participant incurs an unforeseeable emergency, as defined below,
the Participant may apply to the Employer for the distribution of all or any
part of his or her vested Account. The Employer shall consider the circumstances
of each such case, and the best interests of the Participant and his or her
family, and shall have the right, in its sole discretion, if applicable, to
allow such distribution, or, if applicable, to direct a distribution of part of
the amount requested, or to refuse to allow any distribution; provided, however,
that such distribution shall be permitted solely to the extent permitted under
Code section 409A.  Upon a finding of an unforeseeable emergency, the Employer
shall make the appropriate distribution to the Participant from amounts held by
the Employer in respect of the Participant’s vested Account. In no event shall
the aggregate amount of the distribution exceed either the full value of the
Participant’s vested Account or the amount determined by the Employer to be
necessary

10


--------------------------------------------------------------------------------


to satisfy the unforeseeable emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which the unforeseeable emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of assets
would not itself cause severe financial hardship), or by cessation of
Compensation Deferrals under this Plan.

“Unforeseeable emergency” means (a) a severe financial hardship to the
Participant or Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, the Participant’s or Beneficiary’s spouse or a
dependent (as defined in Code section 152(a)) of the Participant or Beneficiary,
(b) loss of the Participant’s or Beneficiary’s property due to casualty, or (c)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant or Beneficiary, each as
determined to exist by the Employer.  A distribution may be made under this
Section only with the consent of the Employer.

5.3                                 DEATH.  Upon the Participant’s death, the
Participant’s vested Account shall be valued and paid to the Participant’s
Beneficiary(ies) as provided in Article 6.

5.4                                 TRUST.  The Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.  The Trustee of the Trust shall be authorized, upon written
instructions received from the Company or investment manager appointed by the
Company, to invest and reinvest the assets of the Trust in accordance with the
applicable Trust Agreement.  A Participant shall have no preferred claim on, or
any beneficial interest in, any assets of the Trust.  Any assets held by the
Trust shall be subject to the claims of general creditors of the Employer in the
event of the Employer’s “insolvency” (i.e., the Employer is unable to pay its
debts as they become due or is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code).  If the Trust pays all or some of the
Employer’s obligations to a Participant under the terms of this Plan, such
payment shall be treated as a payment by the Employer for purposes of this Plan.

5.5                                 RE-EMPLOYMENT OF RECIPIENT, ETC.  If a
Participant receiving installment distributions pursuant to Section 6.2 is
re-employed by the Employer (or becomes a member of the Company’s Board of
Directors), the remaining distribution(s) due to the Participant shall be
suspended until such time as the Participant (or his or her Beneficiary) once
again becomes eligible for benefits under Section 5.1 or Section 5.2, at which
time such distribution(s) shall commence, subject to the limitations and
conditions contained in this Plan.  Notwithstanding the foregoing, the Committee
shall interpret this Section 5.4 in a manner that is consistent with Code
Section 409A and the regulations thereunder, including without limitation
guidance issued in connection with that Section.

 

11


--------------------------------------------------------------------------------


ARTICLE 6

DISTRIBUTION OF BENEFITS

6.1                                 AMOUNT.  A Participant (or his or her
Beneficiary) shall become entitled to receive, on the date determined in
accordance with Article 5, a distribution in an aggregate amount equal to the
Participant’s vested Account.

6.2                                 METHOD OF PAYMENT.

(a)                                  Form of Payment.  Payments under the Plan
shall be made in cash, except that the portion of a Director’s Account that is
hypothetically invested in Employer common stock shall be paid in the form of
Employer common stock (except as otherwise permitted by the Company).

(b)                                 Timing and Manner of Payment.  In the case
of distributions to a Participant or his or her Beneficiary by virtue of an
entitlement pursuant to Section 5.1, an aggregate amount equal to the
Participant’s vested Account will be paid, as provided in Section 6.1, in a lump
sum or in annual installments, not less than two nor greater than 15 using the
Fractional Payment Method, as selected by the Participant at the time of initial
deferral.  “Fractional Payment Method” means annual installment payments over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: the vested Account of the Participant shall be calculated
each year as of the applicable Valuation Date.  The annual installment shall be
calculated by multiplying this balance by a fraction, the numerator of which is
one, and the denominator of which is the remaining number of annual payments due
the Participant.  By way of example, if the Participant elects 10 years, the
first payment shall be 1/10 of the vested Account.  For the following year, the
payment shall be 1/9 of the vested Account.

If a Participant fails to designate properly the manner of payment of the
Participant’s benefit under the Plan, such payment will be in a lump sum.  If
the whole or any part of a payment hereunder is to be in installments, the total
to be so paid shall continue to be deemed to be invested pursuant to Section 4.1
under such procedures as the Employer may establish.

A participant may elect to change the method of payment elected (or deemed
elected) so long as any election to change the form of payment is made by the
Participant at least twelve (12) months prior to the date on which the
distribution is to be made (or commence) and, in the case of payment upon
Separation from Service, a fixed payment date or Change of Control, the payment
date (or commencement of payments) is delayed for at least five (5) full
calendar years..

Notwithstanding the preceding, to the extent permitted under Code section 409A
and by the Employer, the Participant may elect the form of distributions during
2005, 2006 or 2007 (except that (i) a Participant cannot in 2006 change payment
elections with respect to payments that the Participant would otherwise receive
in 2006, or in 2006 make an election that causes post-2006 scheduled payments to
be made in 2006 or (ii) a Participant cannot in 2007 change payment elections
with respect to payments that the Participant would otherwise receive in 2007,
or in 2007 make an election that causes post-2007 scheduled payments to be made
in 2007), and such election shall not be treated as a change in the form and
timing of payment or an acceleration of payment.

6.3                                 DEATH BENEFITS.  If a Participant dies
before receiving the entire value of his or her vested Account, the remaining
unpaid portion of his or her vested Account shall be paid in

12


--------------------------------------------------------------------------------


a lump sum to the person or persons designated in accordance with Section 7.1. 
Notwithstanding the foregoing, the Committee shall interpret this Section 6.3 in
a manner that is consistent with Code Section 409A and the regulations
thereunder, including without limitation guidance issued in connection with that
Section.

6.4                                 WITHHOLDING.  The Employer, or the Trustee
of the Trust, shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer, or the Trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in good faith in the
sole discretion of the Employer and the Trustee of the Trust.  All distributions
under the Plan are subject to any applicable tax withholding, as determined by
the Employer in its discretion.

6.5                                 EMPLOYER DISCRETION.  Notwithstanding
anything in the Plan to the contrary, no change submitted on a Participant
Election Form shall be accepted by the Employer, and the Employer shall deny any
change made on a Participant Election Form, if the Employer determines that the
change violates the requirements under Code section 409A.

The Employer, in its discretion, may accelerate distributions under the Plan to
the extent permitted under Code section 409A (e.g., payments necessary to comply
with a domestic relations order, payments necessary to comply with certain
conflict of interest rules, and certain de minimis payments related to the
participant’s termination of his or her interest in the plan).

ARTICLE 7

BENEFICIARIES; PARTICIPANT DATA

7.1                                 DESIGNATION OF BENEFICIARIES.  Each
Participant may designate any person or persons (who may be named contingently
or successively) to receive such benefits as may be payable under the Plan upon
or after the Participant’s death, and such designation may be changed from time
to time by the Participant by filing a new designation.  Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Employer, and will be effective only when filed in writing
with the Employer during the Participant’s lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but otherwise to the Participant’s then
living descendants, if any, per stirpes, but, if none, to the Participant’s
estate.  In determining the existence or identity of anyone entitled to a
benefit payment, the Employer may rely conclusively upon information supplied by
the Participant’s personal representative, executor or administrator.

If a question arises as to the existence or identity of anyone entitled to
receive a benefit payment as aforesaid, or if a dispute arises with respect to
any such payment, then, notwithstanding the foregoing, the Employer, in its sole
discretion, may distribute such payment

13


--------------------------------------------------------------------------------


to the Participant’s estate without liability for any tax or other consequences
which might flow therefrom, or may take such other action as the Employer deems
to be appropriate.

7.2                                 INFORMATION TO BE FURNISHED BY PARTICIPANTS
AND BENEFICIARIES; INABILITY TO LOCATE PARTICIPANTS OR BENEFICIARIES.  Any
communication, statement or notice addressed to a Participant or to a
Beneficiary at his or her last post office address as shown on the Employer’s
records shall be binding on the Participant or Beneficiary for all purposes of
the Plan.  The Employer shall not be obliged to search for any Participant or
Beneficiary beyond the sending of a registered letter to such last known
address.  If the Employer notifies any Participant or Beneficiary that he or she
is entitled to an amount under the Plan and the Participant or Beneficiary fails
to claim such amount or make his or her location known to the Employer within
three years thereafter, then, except as otherwise required by law, if the
location of one or more of the next of kin of the Participant is known to the
Employer, the Employer may direct distribution of such amount to any one or more
or all of such next of kin, and in such proportions as the Employer determines. 
If the location of none of the foregoing persons can be determined within five
years after the initial benefit payment would otherwise be due, the Employer
shall have the right to direct that the amount payable shall be deemed to be a
forfeiture, except that the dollar amount of the forfeiture, unadjusted for
deemed gains or losses in the interim, shall be paid by the Employer if a claim
for the benefit subsequently is made by the Participant or the Beneficiary to
whom it was payable. If a benefit payable to an unlocated Participant or
Beneficiary is subject to escheat pursuant to applicable state law, the Employer
shall not be liable to any person for any payment made in accordance with such
law.

ARTICLE 8

ADMINISTRATION

8.1                                 ADMINISTRATIVE AUTHORITY.  Except as
otherwise specifically provided herein, the Company, acting through the
Committee, or the designee or designees thereof, shall have the sole
responsibility for and the sole control of the operation and administration of
the Plan, and shall have the power and authority to take all action and to make
all decisions and interpretations which may be necessary or appropriate in order
to administer and operate the Plan, including, without limiting the generality
of the foregoing, the power, duty and responsibility to:

(a)                                  Resolve and determine all disputes or
questions arising under the Plan, and to remedy any ambiguities, inconsistencies
or omissions in the Plan.

(b)                                 Adopt such rules of procedure and
regulations as in its opinion may be necessary for the proper and efficient
administration of the Plan and as are consistent with the Plan.

(c)                                  Implement the Plan in accordance with its
terms and the rules and regulations adopted as above.

14


--------------------------------------------------------------------------------


(d)                                 Make determinations with respect to the
eligibility of any Employee or Director as a Participant and make determinations
concerning the crediting of Plan Accounts.

(e)                                  Appoint any persons or firms, or otherwise
act to secure specialized advice or assistance, as it deems necessary or
desirable in connection with the administration and operation of the Plan, and
the Company shall be entitled to rely conclusively upon, and shall be fully
protected in any action or omission taken by it in good faith reliance upon, the
advice or opinion of such persons or firms.  The Company shall have the power
and authority to delegate from time to time by written instrument all or any
part of its duties, powers or responsibilities under the Plan, both ministerial
and discretionary, as it deems appropriate, to any person or committee, and in
the same manner to revoke any such delegation of duties, powers or
responsibilities.  Any action of such person or committee in the exercise of
such delegated duties, powers or responsibilities shall have the same force and
effect for all purposes hereunder as if such action had been taken by the
Company.  Further, the Company may authorize one or more persons to execute any
certificate or document on behalf of the Company, in which event any person
notified by the Company of such authorization shall be entitled to accept and
conclusively rely upon any such certificate or document executed by such person
as representing action by the Company until such notified person shall have been
notified of the revocation of such authority.

(f)                                    Interpret this Plan in accordance with
Code Section 409A.

8.2                                 LITIGATION.  Except as may be otherwise
required by law, in any action or judicial proceeding affecting the Plan, no
Participant or Beneficiary shall be entitled to any notice or service of
process, and any final judgment entered in such action shall be binding on all
persons interested in, or claiming under, the Plan.

8.3                                 CLAIMS PROCEDURE.  This Section 8.3 is based
on final regulations issued by the Department of Labor and published in the
Federal Register on November 21, 2000 and codified at 29 C.F.R. section
2560.503-1.  If any provision of this Section conflicts with the requirements of
those regulations, the requirements of those regulations will prevail.

(a)                                  Initial Claim.  A Participant or
Beneficiary who believes he or she is entitled to any Benefit (a “Claimant”)
under this Plan may file a claim with the administrator under this Article 9
(the “Plan Administrator”).  The Plan Administrator will review the claim itself
or appoint another individual or entity to review the claim.

(i)                                     Benefit Claims that do not Require a
Determination of Disability.  In the claim is for a benefit other than a
disability benefit, the Claimant will be notified within ninety days after the
claim is filed whether the claim is allowed or denied, unless the Claimant
receives written notice from the Plan Administrator or appointee of the Plan
Administrator before the end of the ninety day period stating that special
circumstances require an extension of the time for decision, such extension not
to extend beyond the day which is one hundred eighty days after the day the
claim is filed.

(ii)                                  Disability Benefit Claims.  In the case of
a benefits claim that requires a determination by the Plan Administrator of a
Participant’s disability status, the Plan

15


--------------------------------------------------------------------------------


Administrator will notify the Claimant of the Plan’s adverse benefit
determination within a reasonable period of time, but not later than forty-five
days after receipt of the claim.  If, due to matters beyond the control of the
Plan, the Plan Administrator needs additional time to process a claim, the
Claimant will be notified, within forty-five days after the Plan Administrator
receives the claim, of those circumstances and of when the Plan Administrator
expects to make its decision but not beyond seventy-five days.  If, prior to the
end of the extension period, due to matters beyond the control of the Plan, a
decision cannot be rendered within that extension period, the period for making
the determination may be extended for up to one hundred five days, provided that
the Plan Administrator notifies the Claimant of the circumstances requiring the
extension and the date as of which the Plan expects to render a decision.  The
extension notice will specifically explain the standards on which entitlement to
a disability benefit is based, the unresolved issues that prevent a decision on
the claim and the additional information needed from the Claimant to resolve
those issues, and the Claimant will be afforded at least forty-five days within
which to provide the specified information.

(iii)                               Manner and Content of Denial of Initial
Claims.  If the Plan Administrator denies a claim, it must provide to the
Claimant, in writing or by electronic communication:

(A)                              The specific reasons for the denial;

(B)                                A reference to the Plan provision or
insurance contract provision upon which the denial is based;

(C)                                A description of any additional information
or material that the Claimant must provide in order to perfect the claim;

(D)                               An explanation of why such additional material
or information is necessary;

(E)                                 Notice that the Claimant has a right to
request a review of the claim denial and information on the steps to be taken if
the Claimant wishes to request a review of the claim denial; and

(F)                                 A statement of the participant’s right to
bring a civil action under ERISA section 502(a) following a denial on review of
the initial denial.

In addition, in the case of a denial of disability benefits on the basis of the
Plan Administrator’s independent determination of the Participant’s disability
status, the Plan Administrator will provide a copy of any rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination (or a statement that the same will be provided upon request by the
Claimant and without charge).

16


--------------------------------------------------------------------------------


(b)                                 Review Procedures.

(i)                                     Benefit Claims that do not Require a
Determination of Disability.  Except for claims requiring an independent
determination of a Participant’s disability status, a request for review of a
denied claim must be made in writing to the Plan Administrator within sixty days
after receiving notice of denial.  The decision upon review will be made within
sixty days after the Plan Administrator’s receipt of a request for review,
unless special circumstances require an extension of time for processing, in
which case a decision will be rendered not later than one hundred twenty days
after receipt of a request for review.  A notice of such an extension must be
provided to the Claimant within the initial sixty day period and must explain
the special circumstances and provide an expected date of decision.

The reviewer will afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Plan Administrator.  The reviewer will
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim regardless of whether the
information was submitted or considered in the initial benefit determination.

(ii)                                  Disability Benefit Claims.  In addition to
having the right to review documents and submit comments as described in (i)
above, a Claimant whose claim for disability benefits requires an independent
determination by the Plan Administrator of the Participant’s disability status
has at least one hundred eighty days following receipt of a notification of an
adverse benefit determination within which to request a review of the initial
determination.  In such cases, the review will meet the following requirements:

(A)                              The Plan will provide a review that does not
afford deference to the initial adverse benefit determination and that is
conducted by an appropriate named fiduciary of the Plan who did not make the
initial determination that is the subject of the appeal, nor is a subordinate of
the individual who made the determination.

(B)                                The appropriate named fiduciary of the Plan
will consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment before
making a decision on review of any adverse initial determination based in whole
or in part on a medical judgment.  The professional engaged for purposes of a
consultation in the preceding sentence will not be an individual who was
consulted in connection with the initial determination that is the subject of
the appeal or the subordinate of any such individual.

(C)                                The Plan will identify to the Claimant the
medical or vocational experts whose advice was obtained on behalf of the Plan in
connection with the review, without regard to whether the advice was relied upon
in making the benefit review determination.

(D)                               The decision on review will be made within
forty-five days after the Plan Administrator’s receipt of a request for review,
unless special circumstances require an extension of time for processing, in
which case a decision will be rendered not later than ninety days after receipt
of a request for review.  A notice of such an extension must be provided to the

17


--------------------------------------------------------------------------------


Claimant within the initial forty-five day period and must explain the special
circumstances and provide an expected date of decision.

(iii)                               Manner and Content of Notice of Decision on
Review.  Upon completion of its review of an adverse initial claim
determination, the Plan Administrator will give the Claimant, in writing or by
electronic notification, a notice containing:

(A)                              its decision;

(B)                                the specific reasons for the decision;

(C)                                the relevant Plan provisions or insurance
contract provisions on which its decision is based;

(D)                               a statement that the Claimant is entitled to
receive, upon request and without charge, reasonable access to, and copies of,
all documents, records and other information in the Plan’s files which is
relevant to the Claimant’s claim for benefits;

(E)                                 a statement describing the Claimant’s right
to bring an action for judicial review under ERISA section 502(a); and

(F)                                 if an internal rule, guideline, protocol or
other similar criterion was relied upon in making the adverse determination on
review, a statement that a copy of the rule, guideline, protocol or other
similar criterion will be provided without charge to the Claimant upon request.

(c)                                  Calculation of Time Periods.  For purposes
of the time periods specified in this Section, the period of time during which a
benefit determination is required to be made begins at the time a claim is filed
in accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim.  If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination will be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.

(d)                                 Failure of Plan to Follow Procedures.  If
the Plan fails to follow the claims procedures required by this Section, a
Claimant will be deemed to have exhausted the administrative remedies available
under the Plan and will be entitled to pursue any available remedy under ERISA
section 502(a) on the basis that the Plan has failed to provide a reasonable
claims procedure that would yield a decision on the merits of the claim.

(e)                                  Failure of Claimant to Follow Procedures. 
A Claimant’s compliance with the foregoing provisions of this Section 8.3 is a
mandatory prerequisite to the Claimant’s right to commence any legal action with
respect to any claim for benefits under the Plan.

18


--------------------------------------------------------------------------------


ARTICLE 9

AMENDMENT

9.1                                 RIGHT TO AMEND.  The Company, by written
instrument executed by a duly authorized representative of the Company, shall
have the right to amend the Plan, at any time and with respect to any provisions
hereof, and all parties hereto or claiming any interest hereunder shall be bound
by such amendment; provided, however, that no such amendment shall deprive a
Participant or a Beneficiary of a right accrued hereunder prior to the date of
the amendment.

9.2                                 AMENDMENTS TO ENSURE PROPER CHARACTERIZATION
OF PLAN.  Notwithstanding the provisions of Section 9.1, the Plan may be amended
by the Company at any time, retroactively if required in the opinion of the
Company, in order to ensure that the Plan is characterized as a “top-hat” plan
as described under ERISA Sections 201(2), 301(a)(3), and 401(a)(1) to conform
with the Plan to the requirements of Code Section 409A, and to conform the Plan
to the provisions and requirements of any applicable law (including ERISA and
the Code).  No such amendment shall be considered prejudicial to any interest of
a Participant or a Beneficiary hereunder.

ARTICLE 10

TERMINATION

10.1                           RIGHT TO TERMINATE OR SUSPEND PLAN.  The Company
reserves the right to terminate the Plan and/or the Employer’s obligation to
make further credits to Plan Accounts.  The Company also reserves the right to
suspend the operation of the Plan for a fixed or indeterminate period of time.

10.2                           SUSPENSION OF DEFERRALS.  In the event of a
suspension of the Plan, the Employer shall continue all aspects of the Plan,
other than Compensation Deferrals and Employer Contribution Credits, during the
period of the suspension, in which event payments hereunder will continue to be
made during the period of the suspension in accordance with Articles 5 and 6.

10.3                           ALLOCATION AND DISTRIBUTION.  This Section 10.3
shall become operative on a complete termination of the Plan.  The provisions of
this Section 10.3 also shall become operative in the event of a partial
termination of the Plan, as determined by the Employer, but only with respect to
that portion of the Plan attributable to the Participants to whom the partial
termination is applicable.  Upon the effective date of any such event,
notwithstanding any other provisions of the Plan, no persons who were not
theretofore Participants shall be eligible to become Participants, the value of
the interest of all Participants and Beneficiaries shall be determined and,
after deduction of estimated expenses in liquidating and, if applicable, paying
Plan benefits, paid to them in accordance with Articles 5 and 6. 
Notwithstanding the foregoing, the Committee shall interpret this Section 10.3
in a manner that is consistent with Code Section 409A and the regulations
thereunder, including without limitation guidance issued in connection with that
Section.

19


--------------------------------------------------------------------------------


Notwithstanding anything in the Plan to the contrary, the Company, in its
discretion, reserves the right, by action of the Board, to terminate the Plan
and distribute to Participants their vested Account balances as permitted in
accordance with the Code (e.g., Prop. Reg. 1.409A-3(h)(2)(viii)).

10.4                           SUCCESSOR TO EMPLOYER.  Any corporation or other
business organization which is a successor to the Employer by reason of a
consolidation, merger or purchase of substantially all of the assets of the
Employer shall have the right to become a party to the Plan by adopting the same
by resolution of the entity’s board of directors or other appropriate governing
body.

ARTICLE 11

THE TRUST

11.1                           ESTABLISHMENT OF TRUST.  The Employer shall
establish the Trust with the Trustee pursuant to such terms and conditions as
are set forth in the Trust agreement to be entered into between the Employer and
the Trustee.  The Trust is intended to be treated as a “grantor” trust under the
Code and the establishment of the Trust is not intended to cause the Participant
to realize current income on amounts contributed thereto, and the Trust shall be
so interpreted.

ARTICLE 12

MISCELLANEOUS

12.1                           LIMITATIONS ON LIABILITY OF EMPLOYER.  Neither
the establishment of the Plan nor any modification thereof, nor the creation of
any account under the Plan, nor the payment of any benefits under the Plan shall
be construed as giving to any Participant or other person any legal or equitable
right against the Employer, or any officer or employer thereof except as
provided by law or by any Plan provision.  The Employer does not in any way
guarantee any Participant’s Account from loss or depreciation, whether caused by
poor investment performance of a deemed investment or the inability to realize
upon an investment due to an insolvency affecting an investment vehicle or any
other reason.  In no event shall the Employer, or any successor, employee,
officer, director or stockholder of the Employer, be liable to any person on
account of any claim arising by reason of the provisions of the Plan or of any
instrument or instruments implementing its provisions, or for the failure of any
Participant, Beneficiary or other person to be entitled to any particular tax
consequences with respect to the Plan, or any credit or distribution hereunder.

12.2                           CONSTRUCTION.  If any provision of the Plan is
held to be illegal or void, such illegality or invalidity shall not affect the
remaining provisions of the Plan, but shall be fully severable, and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.  For all purposes of the Plan, where the context
admits, the singular shall include the plural, and the plural shall include the
singular.  Headings of Articles and Sections herein are inserted only for
convenience of reference and are not to be considered in the construction of the
Plan.  The laws of the State of Maryland shall govern, control and determine

20


--------------------------------------------------------------------------------


all questions of law arising with respect to the Plan and the interpretation and
validity of its respective provisions, except where those laws are preempted by
the laws of the United States.  Participation under the Plan will not give any
Participant the right to be retained in the service of the Employer nor any
right or claim to any benefit under the Plan unless such right or claim has
specifically accrued hereunder.

12.3                           SPENDTHRIFT PROVISION.  No amount payable to a
Participant or a Beneficiary under the Plan will, except as otherwise
specifically provided by law, be subject in any manner to anticipation,
alienation, attachment, garnishment, sale, transfer, assignment (either at law
or in equity), levy, execution, pledge, encumbrance, charge or any other legal
or equitable process, and any attempt to do so will be void; nor will any
benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled thereto. Further, (i)
the withholding of taxes from Plan benefit payments, (ii) the recovery under the
Plan of overpayments of benefits previously made to a Participant or
Beneficiary, (iii) if applicable, the transfer of benefit rights from the Plan
to another plan, or (iv) the direct deposit of benefit payments to an account in
a banking institution (if not actually part of an arrangement constituting an
assignment or alienation) shall not be construed as an assignment or alienation.

In the event that any Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Employer or Trustee may bring
an action or a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the Plan. 
During the pendency of said action, any benefits that become payable shall be
held as credits to the Participant’s or Beneficiary’s Account or, if the
Employer or Trustee prefers, paid into the court as they become payable, to be
distributed by the court to the recipient as the court deems proper at the close
of said action. Notwithstanding the foregoing, the Committee shall interpret
this Section 12.3 in a manner that is consistent with Code Section 409A and the
regulations thereunder, including without limitation guidance issued in
connection with that Section.

12.4                           LEAVE OF ABSENCE.  If a Participant is authorized
by the Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and his or her elected annual deferral amount shall
continue to be withheld during such paid leave of absence.  If a Participant is
authorized by the Employer for any reason to take an unpaid leave of absence
from the employment of the Employer, the Participant shall continue to be
considered employed by the Employer and the Participant shall be excused from
making deferrals until the Participant returns to a paid employment status. 
Upon such return, deferrals shall resume for the remaining portion of the Plan
Year in which the return occurs, based on the deferral election, if any, made
for that Plan Year.  If no election was made for that Plan Year, no deferral
shall be withheld.  Notwithstanding the forgoing, the Committee shall interpret
this Section 12.4 in a manner that is consistent with Code Section 409A and the
regulations thereunder, including without limitation, guidance issued in
connection with that Section.

12.5                           LEGAL FEES.  If, following a Change in Control of
the Company, it should appear to any Participant that the Company, the
Participant’s Employer or any successor corporation has failed to comply with
any of its obligations under the Plan or any agreement

21


--------------------------------------------------------------------------------


thereunder or, if the Company, such Employer or any other person takes any
action to declare the Plan void or unenforceable or institutes any litigation or
other legal action designed to deny, diminish or to recover from any Participant
the benefits intended to be provided (collectively, the “Dispute”), then the
Company and the Participant’s Employer shall pay, if the Participant prevails in
the Dispute, the Participant’s reasonable legal fees and court costs actually
incurred by the Participant in the initiation or defense of the Dispute, whether
by or against the Company or the Participant’s Employer or any director,
officer, shareholder or other person affiliated with the Company, the
Participant’s Employer or any successor thereto.

12.6                           NONASSIGNABILITY.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transfer­able.  No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

12.7                           UNSECURED GENERAL CREDITOR. Participants and
their Bene­ficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer. 
For purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer.  An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

12.8                           COURT ORDER. The Employer is authorized to make
any payments directed by court order in any action in which the Plan or the
Employer has been named as a party.  In addition, if a court determines that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Employer, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.  Notwithstanding the foregoing, the Committee shall interpret
this Section 12.8 in a manner that is consistent with Code Section 409A and the
regulations thereunder, including without limitation guidance issued in
connection with that Section.

12.9                           CODE SECTION 409A.   It is intended that the Plan
comply with Code Sections 409A(a)(1) to (4) and (b)(1) to (2). The Plan shall be
administered and interpreted in a manner consistent with those foregoing
sections.  Should any provision of this Plan not comply with the provisions of
Code Section 409A listed above, that provision shall have no affect on the
remaining parts of this Plan and this Plan shall be construed and enforced as if
such provision had never been inserted herein.

12.10                     UNVESTED ACCOUNT BALANCES UNDER PRIOR PLAN.   If a
Participant participated in the Executive and Director Deferred Compensation
Plan, as amended and restated as

22


--------------------------------------------------------------------------------


of January 1, 2003, and all or a part of the Participant’s account balance under
that plan was unvested as of January 1, 2005, that unvested balance will be
transferred to this Plan in accordance with Code Section 409A and the
regulations thereunder, and such balance shall be administered in accordance
with the provisions of this Plan, provided, however, that the vesting of that
balance shall be based on the applicable vesting schedule(s) under the Executive
and Director Deferred Compensation Plan, which are incorporated herein by
reference.

12.11                     AGGREGATION OF EMPLOYERS.  To the extent required
under Code section 409A, if the Employer is a member of a controlled group of
corporations or a group of trades or business under common control (as described
in Code sections 414(b) or (c)), all members of the group shall be treated as a
single Employer for purposes of whether there has occurred a Separation from
Service and for any other purposes under the Plan as Section 409A shall require.

IN WITNESS WHEREOF, the Employer has caused this Plan to be executed and
effective as of the 1st day of January, 2005.

ATTEST

THE RYLAND GROUP, INC.

 

 

/s/ Valerie S. Zook

 

By:

/s/ Robert J. Cunnion, III

Name:

Valerie S. Zook

 

Name:

Robert J. Cunnion, III

Title:

Vice President, Compensation and Benefits

 

Title:

Senior Vice President, Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

December 6, 2006

 

23


--------------------------------------------------------------------------------